 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19        PageID.1   Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

LARRY M. REED                                 Case No.
    Plaintiff,                                Lower Court Case No. XX-XXXXXXX-NI

vs.

TONY VALENSKY CRUMB and
NEW PRIME, INC.

      Defendants.

 L. Louie Andreopoulos (P45136)              Bishop A. Bartoni (P66020)
 David T. Hill (P48771)                      Bush Seyferth and Paige PLLC
 Andreopoulos & Hill, PLLC                   Attorneys for Defendant Crumb
 Attorneys for Plaintiff                     3001 Big Beaver Rd., Ste. 600
 28900 Woodward Ave.                         Troy, MI 48084
 Royal Oak, MI 48067                         (248) 822-7800 Phone
 Phone: (248) 399-9991                       (248) 822-7858 Facsimile
 Fax: (248) 399-9996                         bartoni@bsplaw.com
 andhilllaw@sbcglobal.net


                            NOTICE OF REMOVAL

To:   The Honorable Judges of the United States District Court
      for the Eastern District of Michigan

      PLEASE TAKE NOTICE that Defendant, Tony Valensky Crumb, by filing

this Notice of Removal and related papers, removes this action from the Circuit

Court for the County of Wayne, Michigan, to the United States District Court for the

Eastern District of Michigan, pursuant to 28 U.S.C. § 1332(a)(1), 1441 and 1446,

and Federal Rule of Civil Procedure 81(c). The grounds for this removal are as

follows:


                                         1
 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19         PageID.2    Page 2 of 6



                                    Background

      1.     This action was commenced on or about February 5, 2019, by the filing

of Plaintiff’s Complaint in the Circuit Court for the County of Wayne, Michigan.

The civil action involves allegations of personal injury, owner’s liability, negligent

entrustment, and respondeat superior. See Ex. A, Summons and Complaint.

      2.     Removal is timely pursuant to 28 U.S.C. § 1446(b). Defendant, Tony

Valensky Crumb, was served via registered mail return receipt requested on April

25, 2019. Plaintiff’s counsel has represented that Defendant, New Prime, Inc., has

been served. Copies of all pleadings served upon Defendant Valensky in this action

are attached hereto collectively as Exhibit A and incorporated herein by reference.

                           Diversity Jurisdiction Exists

      3.     Jurisdiction in this cause is proper in the United States District Court

pursuant to the provisions of 28 U.S.C. § 1332, based on diversity of citizenship.

A.    The Plaintiff

      4.     Plaintiff, Larry M. Reed, is a citizen of the City of Sterling Heights,

County of Macomb, State of Michigan. See Ex. A, Complaint, ¶ 1.

B.    The Defendants

      5.     Defendant, New Prime, Inc., is now, and was at the time of the

commencement of this action, a Nebraska corporation with its principal place of

business at 2740 N. Mayfair Ave, Springfield, Missouri 65803. As such, for


                                          2
 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19          PageID.3   Page 3 of 6



diversity purposes, New Prime, Inc., is a citizen of Nebraska and Missouri.

Defendant, New Prime, Inc., is not a citizen of Michigan.

      6.     Defendant, Tony Valensky Crumb, is now, and was at the time of the

commencement of this action, domiciled in the City of Florence, South Carolina. As

such, for diversity purposes, Tony Valensky Crumb, is a citizen of South Carolina.

Defendant, Tony Valensky Crumb, is not a citizen of Michigan.

                               Grounds for Removal

      7.     This action is being removed pursuant to 28 U.S.C. § 1441 et seq. This

action could have originally been brought in this Court pursuant to 28 U.S.C. § 1332.

      8.     This Notice of Removal is filed timely because it is submitted within

30 days of the date Defendant Crumb received a copy of the Summons and

Complaint in this civil action. 28 U.S.C. § 1446(b).

      9.     Plaintiff’s counsel has represented that Defendant, New Prime, Inc., has

been served. 28 U.S.C. § 1446(b). Irrespective, New Prime, Inc. consents to

removal. Ex. C, Written Consent of New Prime, Inc.

      10.    This Court embraces the county in which the State Court action was

filed; thus, this Court is the proper venue.

      11.    Plaintiff’s Complaint has asserted a claim in an amount in excess of the

jurisdictional limit of $75,000 exclusive of interest and costs.




                                           3
 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19           PageID.4    Page 4 of 6



      12.    Plaintiff seeks personal injury damages for an alleged motor vehicle

accident which occurred on February 9, 2016. See Ex. A, Complaint, ¶ 4-6.

      13.    Plaintiff alleges that Defendant Crumb, while operating a motor

vehicle, “failed to stop within an assured clear distance and caused his vehicle to

strike Plaintiff’s vehicle…”. Id. at ¶ 9.

      14.    Plaintiff alleges that as a result of the motor vehicle collision, he

suffered “serious and disabling injuries to his skeletal system, nervous system, and

the muscles, tendons, ligaments, nerves, and tissue of his legs, feet, knees and other

parts of his body.” Id. at ¶ 12. Plaintiff alleges that his injuries required “surgical

intervention, the nature and extent of which are not fully known at this time.” Id. at

¶ 13. Plaintiff further alleges that he suffered and will continue to suffer “great pain,

discomfort, embarrassment, humiliation, mental anguish, depression, gross anxiety,

indignity and inconvenience.” Id. He claimed that his injuries were permanent. Id.

at ¶ 14. He also alleged sustaining “lost wages, has become disabled, and has

suffered a diminishment of his potential earning capacities and excess wage loss.”

Id. Plaintiff seeks damages for “severe, serious, painful, permanent, and disabling

injuries” allegedly caused by the accident, and as a result of those alleged serious

and disabling injuries, including damages for excess work loss, if proven and

established could be valued greater than $75,000. Id. at ¶ 16.




                                            4
 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19           PageID.5   Page 5 of 6



      15.    Because this dispute is among citizens of different states and the

amount in controversy exceeds $75,000.00, the amount in controversy and diversity

of citizenship requirements set forth in 28 U.S.C. § 1332 have been met and

jurisdiction is proper with this Court.

      16.    Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing Notice of Removal

will be filed with the Clerk of the Circuit Court for the County of Wayne, Michigan

and will be served upon Plaintiff. A copy of the written Notice of Filing Notice of

Removal is attached hereto as Ex. B and incorporated herein by reference. Plaintiff

is hereby notified to proceed no further in state court.

      WHEREFORE, Defendant, Tony Valensky Crumb, requests this action be

removed and requests that this Court shall seek full jurisdiction over the case herein

as provided by law.

      Respectfully submitted, this 9th day of May, 2019.

                                                Bush Seyferth and Paige PLLC

                                      By:       /s/Bishop A. Bartoni
                                                Bishop A. Bartoni (P66020)
                                                Attorneys for Defendant Crumb
                                                3001 Big Beaver Rd., Ste. 600
                                                Troy, MI 48084
                                                (248) 822-7800 Phone
                                                (248) 822-7858 Facsimile
                                                bartoni@bsplaw.com




                                            5
 Case 2:19-cv-11384-DML-APP ECF No. 1 filed 05/09/19        PageID.6   Page 6 of 6



                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing instrument was served upon

counsel of record for all parties in the above cause at their respective addresses

disclosed on the pleadings this 9th day of May, 2019.


By:   _x_ U.S. Mail
      ___ Hand Delivered
      ___ Facsimile
      ___ Overnight Mail
      _x_ E-mail

                                      By: /s/Michele Hill




                                         6
